(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
PoR cuanto, a petición de la apelante la vista oral de estos dos recursos fué celebrada conjuntamente, no habiendo comparecido los demandados apelados ni el interventor apelado, Tesorero de Puerto Rico, pues éste por moción los sometió por el alegato radicado en el recurso núm. 8433 de General Motors Acceptance Corporation v. María Petra Brañuela y Rafael Buscaglia, Tesorero de Puerto Rico, por considerar que las cuestiones envueltas en los recursos de epí-*943grafe son idénticas a las que habían sido sometidas en el mencionado caso 8433;
Por cuaNto, el día 5 de abril de 1943 dictamos sentencia en el recurso 8433, supra (ante, pág. 725), y resolvimos que el artículo 62 de la Ley de Bebidas vigente no protege los intereses de un vendedor condicional de un automóvil capturado mientras transportaba bebidas embriagantes sin pagar el impuesto prescrito por la ley, y además que el artículo 97 de la referida Ley de Bebidas no infringe la ga-rantía constitucional sobre debido proceso.de ley;
PoR cuanto, éstas son las mismas cuestiones legales planteadas por la apelante Smallwood Brothers, Ine. en estos dos recursos, con la excepción de que en el recurso núm. 8527 alegó como motivo adi-cional para que se le devolviera el vehículo incautado por el Tesorero, el hecho de que quien transportaba en dicho vehículo un bulto conte-niendo ron cañita era un pasajero, de cuyo hecho no podía hacerse responsable al comprador condicional ni a la apelante. Empero, en cuanto a esta última alegación la corte inferior hizo constar en su resolución que “no se probó que el licor fuera traído al vehículo por un pasajero”;
Por cuanto, la única prueba que existe en el recurso núm. 8527 relacionada con la mencionada defensa es el inventario hecho por el Departamento de Hacienda en el que se hizo constar qué “en esta guagua se ocupó la cantidad de 17 envases de cristal conteniendo 16 galones de espíritus destilados, habiéndose jurado denuncia contra Hermógenes Gómez Correa, dueño del ron. El chófer no ha sido denunciado, siendo su nombre Margaro Dones Rivera”, y no siendo a nuestro juicio dicho documento suficiente para dejar probada la defensa adicional alegada, no cometió error la corte inferior al. así resolverlo.
Por tanto, por los razonamientos expuestos en la opinión emitida en el recurso núm. 8433 de General Motors Acceptance Corporation v. Brañuela, et al., supra, se desestiman los presentes recursos y se confirman las sentencias dictadas por la Corte de Distrito de San Juan el día 3 de febrero de 1942.
El Juez Asociado Sr. De Jesús no intervino.